Action by plaintiff Ethel Redmond to recover damages for personal injuries resulting from a fall in an autobus operated by defendant, and by her husband to recover for medical expenses and loss of services. Plaintiffs alleged that defendant maintained the floor of the bus, which sloped toward the rear exit, in a wet, slippery and dangerous condition. Judgment in favor of defendant, entered on a verdict directed by the court, reversed on the law and the facts and a new trial granted, with costs to appellants. It is our opinion that the question of defendant’s negligence, under the circumstances established, should not have been decided as a matter of law. (Bichman v. Stanley Mark Strand Corp., 266 N. Y. 494; Thompson v. Palladino, 275 N. Y. 633; Glynne v. National Exhibition Co., 204 App. Div. 757.) Hagarty, Carswell and Nolan, JJ., concur; Lewis, P. J., and Johnston, J., dissent and vote to affirm on the ground that no actionable negligence was established.